          Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 1 of 21



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RUBEN FIGUEROA,                                  )   Case No.: 1:19-cv-00968-BAM (PC)
                                                      )
12                    Plaintiff,                      )   FINDINGS AND RECOMMENDATIONS
                                                      )   REGARDING DISMISSAL OF CERTAIN
13            v.                                          CLAIMS
                                                      )
14                                                    )   (ECF No. 20)
     KENNETH CLARK, et al.,
                                                      )
15                    Defendants.                     )   FOURTEEN (14) DAY DEADLINE
                                                      )
16                                                    )

17
18            Plaintiff Ruben Figueroa is a state prisoner proceeding pro se and in forma pauperis in this
19   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s first amended complaint, filed on April 10,

20   2020, is currently before the Court for screening. (ECF No. 20.)

21   I.       Screening Requirement and Standard

22            The Court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

24   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or

25   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

26   from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b); see also 28 U.S.C. §

27   1915(e)(2)(B).

28   ///

                                                          1
       Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 2 of 21



1             A complaint must contain “a short and plain statement of the claim showing that the pleader is

2    entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

3    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

4    do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

5    550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally

6    participated in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

7    2002).

8             Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

9    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

10   (9th Cir. 2012). To survive screening, Plaintiff’s claims must be facially plausible, which requires

11   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable for

12   the misconduct alleged. Iqbal, 556 U.S. at 678–79; Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th

13   Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and “facts

14   that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

15   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

16   II.      Summary of Plaintiff’s Allegations

17            Plaintiff is currently housed at California State Prison, Corcoran (“Corcoran”), where the

18   events at issue in Plaintiff’s complaint took place. Plaintiff names the following Defendants: (1)

19   Warden Kenneth Clark; (2) Associate Warden D. Goss; (3) J. Gallaghar, Chief Deputy Warden; (4)

20   Appeals Coordinator J. Ceballos; (5) Appeals Supervisor T. Galaviz; (6) D. Baughman, Associate

21   Director; (7) S. Alfaro, Associate Director; (8) G. Jaime, Associate Director; (9) R. Juarez, Chief

22   Deputy Warden; (10) LC Hence, Chief Deputy Warden; (11) P. Llamas, Captain; (12) L. Warren,

23   Appeals Coordinator; (13) M. Gamboa, Chief Deputy Warden; (14) A. Briggs, Appeals Examiner.

24            Plaintiff alleges Eighth Amendment violations for lack of out of cell exercise and Fourteenth

25   Amendment for race based modified program. Plaintiff alleges as follows: Plaintiff arrived at North

26   Kern State Prison on May 31, 2002 and was classified as a “Southern Hispanic” disruptive group,

27   which CDCR later admitted was a race-based classification. Plaintiff alleges that CDCR continues to

28   classify prisoners, and Plaintiff, according to race as a security threat group (STG). Defendants and

                                                           2
       Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 3 of 21



1    CDCR continue to use race and ethnicity to racially classify plaintiff.

2           On September 28, 2018, a serious incident occurred in which five well-armed inmates

3    belonging to the STG-Bulldogs attacked 10 unarmed inmates belonging to the STG-Surenos with

4    inmate manufactured weapons. Staff used 40mm launcher MK-9 OC pepper spray and blast grenades

5    to stop the incident. Plaintiff was not involved in the incident. Due to this incident, Defendants

6    Warden Clark, Captain Gallaghar, Associate Director Baughman refused and failed to impose a “state

7    of emergency” and instead placed all of facility 3C inmates, including Plaintiff and all inmates, on

8    modified program in order to facilitate inmate interviews, searches and intelligence gathering.

9           On October 10, 2018, Defendants Clark, Gallaghar and Baughman resumed normal program

10   for all uninvolved inmates, while Plaintiff and similarly situated racially classified STG-Surenos and

11   STG-Bulldogs remained in modified program. Defendants Baughman, Clark, Gallagher, Alfaro, Goss,

12   Juarez, Hence, Llamas all approved continuing restrictions and deprivations for the race based

13   modified program. There were restrictions for work/education, attending self-help, canteen, dayroom,

14   telephone, visits, and packages, among other things. Modified program is still ongoing. They

15   suspended religious services and physical access to law library. Plaintiff is allowed to shower only

16   every third day. Plaintiff is cell fed and was cell fed prior to the race based modified program.

17          The race based modified program mandates inmates be strip searched and wanded before an

18   escort to medical or dental or law library. Plaintiff never before was subjected to being wanded or

19   strip searched. This race based modified program deprives Plaintiff of out of cell exercise, sunshine

20   and fresh air from September 28, 2018 through July 8, 2019 and from August 24, 2019 to the present.

21   About fifteen days after the September 28, 2018 incident, Defendant Baughman, Alfaro, Clark, Goss,

22   Hence, Juarez, Gallagher, and Llamas began to provide Plaintiff and others with sporadic and

23   staggered opportunities of out of cell exercise and yard and air. (See ECF No. 20, p.12 of 34.)

24   Plaintiff and the other inmates who are members of the STG-Surenos were provided with an out-of-

25   cell exercise opportunities: October 11. 2018 from 9:45 to 11:45; October 19, 2018 from 12:30-15:00;

26   October 25, 2018 from 9:30-11:30; November 2, 2018 (unknown time); November 29, 2018

27   (unknown times); and December 7, 2018 from 9:30-11:45; December 27 from 10:15-11:45; January

28   15, 2019 from 9:45-11:45; February 27 from 14:50-16:00; March 8, 2019 from 15:00-16:00; April 2,

                                                         3
         Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 4 of 21



1    2019 from 9:45-11:50; may 13 from 9:30-12:00. (ECF No. 20 ¶11.)

2             On March 2019, Defendant Gallagher said that he learned that 3C planned a peaceful protect

3    against the modified program and restrictions by refusing to lock up after yard recall. Defendant Clark

4    and Baughman imposed additional restrictions of only releasing ½ tier to yard at a time in lieu of 40

5    inmates. Plaintiff alleges that Defendant Baughman, Clark, Gallagher, Goss and Hence did not provide

6    Plaintiff with regular out of cell exercise and provided sporadic alternative opportunities out of cell

7    opportunities as the result of CDCR entering into a settlement agreement with Plaintiff and others in

8    Mitchell v. Cate, a class action in the Eastern District of California. 1 For a lockdown of more than 14

9    days, the warden must have a plan to provide outdoor activity to inmates. (ECF No. 20 ¶13.) Plaintiff

10   alleges that Defendants did not comply with the settlement agreement. 2 (ECF No. 20 ¶14.) Under the

11   Mitchell Settlement Agreement, Defendants must provide Plaintiff with out of cell exercise 14 days

12   after being subject to the race based modified program.

13            Plaintiff alleges he is subject to the race based modified program and suffers more loss of

14   privileges than those housed in other parts of the institution. Plaintiff says he is being punished when

15   disciplinary inmates get more yard time and he is not. Ninety days into the modified program,

16   restrictions on receiving quarterly packages were lifted, but not food items. Plaintiff says some other

17   minor restrictions were lifted but he could not purchase food.

18            On November 27, 2018 through June 6, 2019, Defendant Baughman, Clark, Goss, Hence and

19   Gallagher started incremental releases of STG-Bulldogs and STG-Surenos but these incremental

20   releases were actually orchestrated and set up gladiator type/style fights and assaults. (ECF No. 20

21   ¶19.) Problems between the two groups will not be resolved and the violence will continue. Yet, these

22   Defendants conducted approximately 16 incremental releases between STG-Surenos and STG-

23   Bulldogs- 2 Surenos and 2 Bulldogs. There would always be a fight and inmate manufactured

24   weapons would be used on Surenos. Plaintiff alleges these are gladiator type set up fights and to quell

25
26   1
         Plaintiff refers to Mitchell v. Cate, No. 2:08-CV-01196 TLN EFB (PC).
27   2
      “Exercise. Inmates undergoing disciplinary detention will be permitted a minimum of one hour per
     day, five days a week of exercise outside their cells unless safety and security considerations preclude
28   such activity.”
                                                          4
       Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 5 of 21



1    the fights status used 40 mm, MK9 OC pepper spray and blast grenades. Plaintiff alleges corrections

2    officers were redirected to facility 3C prior to the incremental releases of the STG-Bulldogs and

3    Sorenos and 20-30 correctional officers would be present. When the fighting started, the extra 20-30

4    officers would just watch and comment and the 3C staff responded to the fights. ((ECF No. 20, ¶21.)

5    Plaintiff alleges staff from other departments came to watch the “show” and Governor Newsome sent

6    representatives to confirm the fights. Plaintiff alleges that the gladiator type fights were known to

7    some of the Surenos/Bulldogs and the control tower correctional officer would order the porters to

8    lock it down for emergency count. Plaintiff would stand at his door and listen for incremental

9    release/gladiator type fights to begin and could hear yelling and commands to get down. (ECF No. 20,

10   ¶24.)

11           On February 8, 2019, Plaintiff submitted a 602-appeal alleging race based modified program

12   and was deprived of out of cell exercise. Defendants through their investigation knew the Surenos

13   were not the aggressive party in the incident of September 28, 2018. They are refusing to provide

14   STG-Sureno with adequate out of cell exercise yard in violation of the Mitchell Settlement Agreement

15   and Equal Protection. Plaintiff alleges that every person who signed and dates P.S.R. approving the

16   restrictions and deprivations of privileges is liable for being deliberately indifferent to Plaintiff and

17   Surenos need for out of cell exercise. (ECF No. 20, ¶24A.) Plaintiff wanted a minimum of 10 hour per

18   week of out of cell exercise and air mandated by CDCR regulations and the Mitchell Settlement

19   Agreement.

20           On March 9, 2019, Defendant Goss issued the first level response that the September 28, 2018

21   incident was the reasons Plaintiff and Surenos were subjected to the modified program. Defendant

22   Gamboa at the second level confirmed Defendant Goss and “partially granted” Plaintiff’s appeal.

23   Defendant Briggs denied the third level, citing threats to safety and security of the institution and state.

24   The warden placed the institutions Surenos and Bulldog populations on modified programs which was

25   approved by defendants Associate Directors Baughman, Alfaro, Jaime and Clark. (ECF No. 20, ¶27.)

26           Plaintiff and STG-Surenos were put back to normal program on June 28, 2019 by Defendant

27   Baughman, Clark, Goss, Hence, Gallaghar, Llamas and Gamboa after 8 1/2 months of race based

28   modified program. Plaintiff alleges that on June 7, 2019, building two control tower officer Hernandez

                                                           5
       Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 6 of 21



1    intentionally opened a modified program STG-Bulldogs cell door during yard release that resulted in 2

2    Bulldog inmates attacking several STG-Surenos inmates. Force was used to quell the incident and the

3    Defendants failed and refused to document the incident.

4           On August 19, 2019, Plaintiff alleges another similar incident where a control tower officer for

5    Building 3 opened modified program inmates STG-Bulldog cell doors during dinner release and a

6    fight erupted with 3 normal programming STG-Surenos. Staff had to use force to quell the

7    “orchestrated” “set up.” Defendants Baughman, Alfaro, Jaime, Clark, Goss, Juarez, Hence, Llamas,

8    Gamboa attempted to cover up and conceal the “orchestrated” “set up” by fabricating that the “cell

9    was accidently opened during chow.” (ECF No. 20, ¶30.) Plaintiff alleges a third similar orchestrated

10   set up where the control tower officer, on March 24, 2019, opened STG Bulldogs cell door during

11   breakfast which resulted in a fight with normal programming STG-Surenos and force was used to

12   quell the incident. Defendants similarly covered it up by saying it was an accidental opening.

13   Plaintiff and all STG-Surenos were placed back on the race-based modified programs. Defendant

14   contend that this last incident began when the Bulldogs pried open the Sureno cell doors. (ECF No.

15   20, p. 23 of 34.)

16          Plaintiff alleges that Defendants Baughman, Alfaro, Jaime, Clark, Goss, Juarez, Hence,

17   Gallaghar, Llamas, Gamboa, Briggs, Warren violated Plaintiff’s eighth amendment by subjecting

18   Plaintiff to the race based modified program between September 28, 2018 through July 6, 2019. And a

19   second and/or overlapping modified program between August 24, 2019 through the present. (ECF No.

20   20, ¶32.) Plaintiff has been deprived of out of cell exercise, sunshine and fresh air. Plaintiff was only

21   provided with sporadic and staggered opportunities for out of cell exercise, sunshine and fresh air.

22   Plaintiff suffered migraine headaches, exacerbated head, neck, shoulder, back. legs, knees and other

23   body pains, muscle atrophy, lethargy, photophobia, anxiety attacks, psychological injuries and anger

24   frustration, revenge fantasies and thoughts of suicide. (ECF No. 20, ¶33.)

25          Plaintiff alleges that each of the defendants, Baughman, Alfaro, Jaime, Clark, Goss, Juarez,

26   Hence, Gallaghar, Llamas, Warren, Gamboa Briggs and Galaviz were aware of substantial risk of

27   harm to plaintiff for failure to comply with the Mitchell Settlement Agreement and CDCR regulations

28   mandating 10 hours per week of out of cell exercise, sunshine and fresh air. Plaintiff alleges that he

                                                         6
       Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 7 of 21



1    filed several 602 appeals and CDCR 22 request forms that the modified program only allows 1 ½

2    hours to 2 hours total out of cell exercise, sunshine and fresh air per week or month and is a

3    deprivation of constitutional rights. Plaintiff alleges that his exhausted 602 appeals giving legal notice

4    of the constitutional deprivations.

5           Plaintiff alleges an Equal Protection violation for subjecting Plaintiff to a race based modified

6    programs based solely on account of CDCR’s race-based classification of Plaintiff as a STG-Sureno.

7    Plaintiff alleges that the Mitchell Settlement Agreement provided that CDCR will not implement a

8    race based modified program of lockdown or modified program unless (1) imposed on all inmates and

9    lifted from all inmates in the affected areas, or (2) imposed and lifted from inmates in the affected

10   areas based on individualized threat assessment, but (3) may not be imposed or lifted based on race or

11   ethnicity. In the Mitchell Settlement Agreement, CDCR agreed to revise its policies concerning

12   modified program or lockdowns and there is no exception for race-based lockdowns or modified

13   programs in the Mitchell Settlement Agreement. (ECF No. 20, ¶38.) Plaintiff alleges that each of the

14   defendants failed to adhere to the Mitchell Settlement Agreement. Plaintiff alleges that CDCR

15   continues to use race and ethnicity in classifying inmates, and Plaintiff is now classified as STG-

16   Sureno. (ECF No. 20, ¶39.)

17          Contrary to the Mitchell Settlement Agreement, Plaintiff and the STG-Surenos were subject to

18   the modified program based on race. Plaintiff was never returned to normal programming in the

19   affected areas and was individually assessed contrary to the Mitchell Settlement Agreement. Contrary

20   to the Superior Court order in Haro and the Mitchell Settlement Agreement of revising policies using

21   race as a factor for classifying inmates, CDCR and Defendants merely renamed groups to STG-

22   Surenos, STG-Nortenos, and STG-Bulldogs. Defendants still use race as a proxy for gangs. (ECF No.

23   20, ¶42.) Plaintiff alleges that race based modified program policies are over-broad because it

24   unnecessarily subjects plaintiff to restrictions/deprivations based solely on his classification as a STG-

25   Sureno. Plaintiff has less freedoms and privileges than others. Plaintiff attempted to negotiate

26   alternative workable race neutral alternatives but Defendant failed to make a good faith effort to easy

27   any restrictions until about 6-7 months later. (ECF No. 20, ¶ 43.)

28   ///

                                                         7
       Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 8 of 21



1           Plaintiff alleges that Baughman, Alfaro, Clark, Hence, Gallaghar, Llamas, Warren, Gamboa,

2    Ceballos, Galaviz and Briggs preferentially treated black inmates classified as STG-Bloods/Crips

3    differently form Plaintiff because Defendants were prejudiced against Plaintiff. As an example,

4    Plaintiff says that the STG-Bloods were involved in a riot on December 14, 2018, where force was

5    used to quell the riot, but that Defendants Clark, Gallaghar, Briggs, Ceballos, Goss, and Hence refused

6    to place the STG-Bloods on modified program and they were returned to normal program that

7    evening. Another example is that on January 14, 2019, STG-Bulldogs and STG-Crips attacked each

8    other and force was used to quell the attacks. But defendants did not place the STG-Crips on a

9    modified program and returned them to normal program that same evening. On March 18, 2019, STG-

10   Bloods assaulted staff and they were subjected to modified program for only one week. (ECF No. 20,

11   ¶45-46.) Defendants intentionally discriminated against Plaintiff and STG-Surenos based solely on

12   race or ethnicity (Hispanic/Chicano) because of the different treatment of Plaintiff’s modified program

13   compared to similarly classified STG-Black inmates. Plaintiff alleges that STG-Bloods/Crips were

14   not on a modified program or a lengthy modified program because facility 3C needs them for work in

15   the 3C kitchen, plants, mile and other workstations. (ECF No. 20, ¶48.)

16          Plaintiff allege Defendants Baughman, Clark, Goss, Hence, Gallaghar, Llamas and Ceballos

17   engaged in intentional infliction of emotional distress by defendants orchestrating and set up gladiator

18   type style fights and assaults between STG-Surenos and STG-Bulldogs under the guise of

19   “incremental releases.” Defendant Baughman, Clark, Goss, Hence, Gallaghar, Llamas, and Ceballos

20   acted in extreme and outrageous conduct by setting up the gladiator type fights. As a result of these

21   fights between STG-Sureno and Bulldogs, Plaintiff has lost sleep, appetite, developed bald spots and

22   gray hair from stress. Plaintiff alleges the stress was caused because he did not know if he would be

23   escorted to the yard for “incremental release” which was really a set up for gladiator fights. Whether

24   he would be released depended on his individualized assessment score under the Mitchell Settlement

25   Agreement and the threat assessment. (ECF No. 20, ¶51-52.) Plaintiff never knew if he was a “low

26   risk” or “high risk” such that he would be escorted to the yard for the gladiator fights. Under the

27   Mitchell Settlement Agreement, points are assessed:

28   ///

                                                         8
       Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 9 of 21



1                   “CDCR will use individualized threat assessment forms to determine who will
            be retained on modified program or lockdown. The threat assessment form will assign
2           points based on individualized factors, and CDCR may determine who should be
            retained in a modified program or lockdown based on the total number of points
3
            assigned to each inmate. The threat assessment forms may also be an individualized
4           assessment of an inmate whose threat assessment of an inmate’s security group status
            and CDCR may implement modified programs that impact inmates whose threat
5           assessment forms indicate an affirmative security threat group status. But the threat
            assessment forms will not assign points based on affirmative security threat assessment
6
            group status.” ¶51 (edited text).
7
8    Plaintiff suffered emotional distress because he never knew if he would be next to be escorted to the

9    yard for the gladiator type fights. The gladiator type set up fights is extreme and outrageous conduct.

10          Plaintiff seeks declaratory relief, compensatory and punitive damages in the amount of

11   $250,000, costs of suit, and any other just and equitable relief as this Court deems necessary.

12   III.   Discussion

13          In the Court’s prior screening order, Plaintiff was informed that Plaintiff may not change the

14   nature of this suit by adding new, unrelated claims in his second amended complaint. However, in the

15   second amended complaint, Plaintiff has added new or different claims not previously presented.

16          A.      Plaintiff bringing claims on behalf of others

17          It appears that Plaintiff is seeking to represent all of the persons identified as STG-Surenos. As

18   a pro se litigant, Plaintiff is prohibited from bringing his claims as a class action. See Russell v. United

19   States, 308 F.2d 78, 79 (9th Cir. 1962) (stating that “[a] litigant appearing in propria persona has no

20   authority to represent anyone other than himself.”); Axtle v. Cty. of Alameda, Case No. C 12-6404

21   YGR (PR), 2013 WL 5979201, at *2 (N.D. Cal. Nov. 8, 2013) (emphasizing that “pro se plaintiffs are

22   not adequate class representatives able to fairly represent and adequately protect the interests of the

23   class.”); accord Rood v. Lockwood, No. 2:20-CV-00271-CKD, 2020 WL 1937397, at *2 (E.D. Cal.

24   Apr. 22, 2020).

25          B.      Mitchell v. Cate

26          Plaintiff appears to be bringing claims based on ongoing and settled class actions relating to

27   the treatment of prisoners in California prisons: See Mitchell v. Cate, case no. 2:08–CV–01196–TLL–

28   EFB (E.D. Cal.); and Plata v. Schwarzenegger, case no. C–01–1351 TEH (N.D. Cal., filed Apr. 5,

                                                          9
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 10 of 21



1    2001) and also Coleman v. Brown, case no. 2:90–CV–520–KJM–DB (E.D. Cal); Hecker v. California

2    Department of Corrections and Rehabilitation, case no. 2:05–CV–2441–KJM–DAD (E.D. Cal.). To

3    address Plaintiff’s claims, the Court judicially notices these cases and their dockets. See Fed. R. Evid.

4    201(c)(1).

5            These class actions have resulted in various settlements, injunctions, and remedial plans that

6    have resulted from the litigation of the aforementioned class actions. Plaintiff is alleging that policies

7    enacted at Corcoran as they relate to inmates violate these court orders.

8           In particular, Plaintiff seeks to enforce the settlement agreement in Mitchell v. Cate. On May

9    30, 2008, an action was filed to challenge allegedly race–based lockdowns and “certified a class

10   consisting of all male prisoners who are now, or will in the future be, subjected to CDCR's modified

11   program and lockdown policy.” Mitchell v. Cate, No. 2:08–CV–01196, 2014 WL 3689287 (E.D. Cal.

12   July 21, 2014). Plaintiffs sought an injunction against implementing race-based lockdowns, and

13   ensuring that class members are not deprived of outdoor exercise for excessive periods of time during

14   lockdowns and modified programs because these policies violated the Equal Protection Clause and

15   constituted cruel and unusual punishment. Mitchell v. Cate, No. 2:08–CV–01196–TLN–EFB, 2015

16   WL 5920755, at *3 (E.D. Cal. Oct. 7, 2015). A settlement was agreed that CDCR would 1) no longer

17   implement any lockdowns or modified programs based on race, and 2) would implement a policy

18   providing for outdoor exercise during long modified programs. Id. The case has been terminated based

19   on the terms of the settlement. See Mitchell, No. 2:08–CV–01196–TLN–EFB (ECF No. 393).

20          Plaintiff, as a male CDCR inmate who is subject to lockdowns, is a member of the Mitchell

21   class. Mitchell, No. 2:08–CV–01196 2014 U.S. Dist. LEXIS 100714 at *34, 2014 WL 3689287.

22   Indeed, Plaintiff alleges he is a member of the class. Plaintiff’s is alleging that inmates are restricted

23   to their cells for excessively long periods of time during lockdowns and modified programs in

24   violation of the Eighth Amendment. This is duplicative of the issues raised in Mitchell regarding the

25   need for exercise during lockdowns. Mitchell, No. 2:08–CV–01196–TLN–EFB, 2015 WL 5920755, at

26   *1, 2015 U.S. Dist. LEXIS 137893, at *10.

27          Plaintiff cannot seek relief here based on violations of injunctions, settlements, remedial plans,

28   or other court orders provided in any of the class actions. A claim for a violation of those orders

                                                         10
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 11 of 21



1    requires enforcement in the court that issued the order. See Hook v State of Ariz, Dept. of Corrections,

2    972 F.2d 1012, 1014 (9th Cir. 1992). Plaintiff cannot seek here any enforcement or modification of

3    these court orders. Further, enforcement of consent decrees is governed by the established contract

4    principle that non-parties, as intended third party beneficiaries, may enforce an agreement. Id.

5    Contract enforcement claims do not raise constitutional questions.

6           C.      Appeal/Grievance Procedure

7           In his complaint, Plaintiff alleges that he submitted an administrative appeals and health care

8    appeals regarding his lack of out-of-cell exercise, yard, sunshine, and fresh air during the

9    lockdown/modified program. Plaintiff further alleges that Defendants Goss, Gamboa, and Briggs

10   signed off on the appeal at various level, and improperly denied those appeals and his rights. Plaintiff

11   also names other defendants who were involved in appeals: Warren, Ceballos, and Galaviz.

12          However, Plaintiff does not have a constitutionally protected right to have his appeals accepted

13   or processed. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639,

14   640 (9th Cir. 1988). The prison grievance procedure does not confer any substantive rights upon

15   inmates and actions in reviewing appeals cannot serve as a basis for liability under section 1983.

16   Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993); see also Givens v. Cal. Dep’t of Corr. &

17   Rehab., No. 2:19-cv-0017 KJN P, 2019 WL 1438068, at *4 (E.D. Cal. Apr. 1, 2019) (“California’s

18   regulations grant prisoners a purely procedural right: the right to have a prison appeal.”) Therefore,

19   prison officials are not required by federal law to process inmate appeals or grievances in a particular

20   way. Consequently, the failure or refusal to process a grievance or the denial, rejection, or

21   cancellation of a grievance does not violate any constitutionally protected right. See Rushdan v. Gear,

22   No. 1:16-cv-01017-BAM (PC), 2018 WL 2229259, at *6 (E.D. Cal. May 16, 2018); Givens, 2019 WL

23   1438068, at *4; Wright v. Shannon, No. 1:05-cv-01485-LJO-YNP PC, 2010 WL 445203, at *5 (E.D.

24   Cal. Feb. 2, 2010) (plaintiff’s allegations that prison officials denied or ignored his inmate appeals

25   failed to state a cognizable claim under the First Amendment). As a result, Plaintiff may not impose

26   liability on a defendant simply because the defendant played a role in processing Plaintiff’s inmate

27   appeals or grievances. See Buckley, 997 F.2d at 495 (because an administrative appeal process is only

28   a procedural right, no substantive right is conferred, no constitutional protections arise, and the

                                                         11
         Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 12 of 21



1    “failure to process any of Buckley’s grievances … is not actionable under section 1983.”).

2            Therefore, Plaintiff has failed to state a cognizable § 1983 claim against Defendants Goss,

3    Gamboa, Warren, Ceballos, Galaviz and Briggs arising out of those Defendant’s handling or

4    processing of Plaintiff’s administrative appeal.

5            D.      Failure to Protect

6            Plaintiff alleges that he was under a threat of violence for the “gladiator type” orchestrated

7    fights. While the Eighth Amendment requires prison officials to provide prisoners with the basic

8    human needs, including reasonable safety, it does not require that the prisoners be comfortable and

9    provided with every amenity.” Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.1982). A housing

10   assignment may be “restrictive and even harsh,” but will not violate the Eighth Amendment unless it

11   “either inflicts unnecessary or wanton pain or is grossly disproportionate to the severity of crimes

12   warranting imprisonment.” Rhodes v. Chapman, 452 U.S. 337, 348–349, 101 S.Ct. 2392, 69 L.Ed.2d

13   59 (1981) (finding inmates had no constitutional right to be housed in single cells). Only where prison

14   officials knew or should have known that a housing assignment posed an excessive risk to an inmate's

15   safety will placement with a particular inmate have constitutional implications. Estate of Ford v.

16   Ramirez–Palmer, 301 F.3d 1043, 1050 (9th Cir.2002).

17           An assertion that Plaintiff may have been in fear of attack based upon race and/or gang

18   affiliation does not subject Defendants to liability for failure to protect under the Eighth Amendment.

19   Plaintiff alleges that “gladiator type” fights were set up by various officials during the modified

20   program periods, where “incremental releases” were just set ups for physical violence between

21   inmates who were released. Plaintiff alleges he was never involved in the fights and that he was never

22   released, but lived in fear that he would be released. Plaintiff’s allegations also appear to be directed

23   toward the conduct of individual unidentified jail officials on two or more occasions for “accidental”

24   opening of cells. 3

25           While these allegations suggest that the assaulted inmates might be able to state cognizable

26   “failure to protect” claims under the Fourteenth Amendment, they do not establish plaintiff’s standing

27
     3
      Plaintiff alleges that” accidental opening” of cells resulted in fights among STG-Surenos and STG-
28   Bulldogs. Plaintiff does not allege that he was involved in any of these incidents.
                                                         12
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 13 of 21



1    to seek relief. Plaintiff has not identified any compensable injury to himself. Damages are not

2    available to prisoners asserting only mental or emotional injuries. “[F]or all claims to which it applies,

3    42 U.S.C. § 1997e(e) requires a prior showing of physical injury that need not be significant but must

4    be more than de minimis.” Oliver v. Keller, 289 F.3d 623 (9th Cir. 2002). Here plaintiff alleges that he

5    experienced fear, intimidation, and threats of violence as a result of these incidents, but does not allege

6    that he sustained physical injury; nor can such personal physical injury to plaintiff plausibly be

7    inferred from the alleged facts. Accordingly, Plaintiff fails to state a cognizable claim.

8           E.      Inhumane Conditions of Confinement

9           The Eighth Amendment protects prisoners from inhumane methods of punishment and from

10   inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006).

11   Prison officials therefore have a “duty to ensure that prisoners are provided adequate shelter, food,

12   clothing, sanitation, medical care, and personal safety.” Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.

13   2000) (citations omitted). “Although the routine discomfort inherent in the prison setting is

14   inadequate to satisfy the objective prong of an Eighth Amendment inquiry, ‘those deprivations

15   denying “the minimal civilized measure of life’s necessities” are sufficiently grave to form the basis of

16   an Eighth Amendment violation.’” Id.; see also Hudson v. McMillian, 503 U.S. 1, 9 (1992). “The

17   circumstances, nature, and duration of a deprivation of these necessities must be considered in

18   determining whether a constitutional violation has occurred.” Id.

19          “A prisoner claiming an Eighth Amendment violation must show (1) that the deprivation he

20   suffered was ‘objectively, sufficiently serious’; and (2) that prison officials were deliberately

21   indifferent to his [health or] safety in allowing the deprivation to take place.” Morgan, 465 F.3d at

22   1045. Thus, a prison official may be held liable under the Eighth Amendment for denying humane

23   conditions of confinement only if the official knows that the plaintiff faced a substantial risk of harm

24   and disregarded that risk by failing to take reasonable measures to abate it. Farmer v. Brennan, 511

25   U.S. 825, 837-45 (1994).

26                  1.      Lack of outside exercise

27           “[E]xercise has been determined to be one of the basic human necessities protected by the

28   Eighth Amendment.” Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). More specifically,

                                                         13
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 14 of 21



1    “long-term denial of outdoor exercise is unconstitutional.” LeMaire v. Maass, 12 F.3d 1444, 1458

2    (9th Cir. 1993) (italics in original). However, the right to outdoor exercise is not absolute and “the

3    constitutional adequacy of the exercise provided depends upon the individual facts of each case.”

4    Richardson v. Runnels, 594 F.3d 666, 672 (9th Cir. 2010) (internal quotation marks omitted).

5           “Despite grappling with the issue for decades, the Ninth Circuit has not identified a specific

6    minimum amount of weekly exercise that must be afforded under the Eighth Amendment.” Armenta

7    v. Paramo, No. 3:16-cv-02931-BTM-KSC, 2018 WL 4612662, at *12 (S.D. Cal. Sept. 25, 2018)

8    (citations and internal quotation marks omitted). Nevertheless, the Ninth Circuit has held that

9    providing pretrial detainees in administrative segregation and other restrictive classifications with, at

10   best, only 90 minutes of exercise outside of their cells “does not give meaningful protection to this

11   basic human necessity.” Pierce v. County of Orange, 526 F.3d 1190, 1212 (9th Cir. 2008). Hence,

12   Plaintiff’s allegation that he was only provided with approximately 90 minutes of out-of-cell exercise

13   per week while he was on modified for months sufficiently pleads that Plaintiff has suffered an

14   “objectively, sufficiently serious” deprivation of outdoor exercise. Morgan, 465 F.3d at 1045.

15          Liberally construing the complaint, Plaintiff states a cognizable claim for failure to provide

16   outside exercise against Defendants Baughman, Clark, Gallaghar, Alfaro, Goss, Juarez, Hence, and

17   Llamas, who approved continuing restrictions for the race based modified program, but fails to

18   provide any sufficient factual allegations against any other defendant. Plaintiff has failed to state a

19   cognizable claim for inhumane conditions of confinement in violation of the Eighth Amendment based

20   on lack of a constitutionally acceptable amount of out-of-cell exercise against any other named

21   Defendant.

22                  2.      Lack of Privileges

23          Here, as discussed above, the Court determines that only one of the deprivations that Plaintiff

24   alleges that he has suffered as a result of the lockdown or modified program is “sufficiently grave to

25   form the basis of an Eighth Amendment violation[:]” the denial of out-of-cell exercise. Wilson v.

26   Seiter, 501 U.S. 294, 298 (1991); see Rhodes v. Chapman, 452 U.S. 337, 348 (1981) (deprivation of

27   rehabilitation and educational programs does not violate the Eighth Amendment); Gerber v. Hickman,

28   291 F.3d 617, 621 (9th Cir. 2002) (“[I]t is well-settled that prisoners have no constitutional right while

                                                         14
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 15 of 21



1    incarcerated to contact visits.); Fabricant v. Miranda, No. EDCV 19-0144 ODW (AS), 2019 WL

2    2902506, at *6 (C.D. Cal. Apr. 24, 2019) (“Depriving inmates of law library access does not violate

3    the Eighth Amendment[.]”); Hall v. Frauenheim, No. 1:16-cv-00263-AWI-DLB PC, 2016 WL

4    2898712, at *5 (E.D. Cal. May 18, 2016) (stating that it was unlikely that missing religious services

5    was sufficiently serious enough to rise to the level of an Eighth Amendment violation); Haynes v.

6    Sisto, No. CIV S-08-2177-SPG (PC), 2010 WL 2076970, at *2 (E.D. Cal. May 21, 2010) (holding that

7    “depriving a prisoner of phone calls and visits for four and a half months … does not violate the

8    Eighth Amendment”); May v. Baldwin, 895 F. Supp. 1398, 1407-08 (D. Or. 1995) (no Eighth

9    Amendment claim for an inmate in administrative segregation denied canteen privileges for a short

10   time when denial did not deprive him of treatment for serious medical condition or access to personal-

11   hygiene products). Plaintiff fails to state an Eighth Amendment violation for denial of privileges other

12   than for deprivation of outside exercise.

13          F.      Equal Protection

14          The Equal Protection Clause requires that persons who are similarly situated be treated alike.

15   Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985). An equal protection claim may be

16   established by showing prison officials intentionally discriminated against a plaintiff based on his

17   membership in a protected class, such as race, see, e.g., Thornton v. City of St. Helens, 425 F.3d

18   1158, 1167; Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001), or by showing that prison

19   officials intentionally treated similarly situated individuals differently without a rational relationship to

20   a legitimate state purpose, Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 601-02 (2008); Village of

21   Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592

22   (9th Cir. 2008).

23                  1.      Race-Based Lockdown and/or Modified Program

24          Here, Plaintiff alleges that his right to equal protection was, and is continuing to be, violated

25   when Corcoran prison officials imposed a continuing race-based (Hispanic) lockdown and/or modified

26   program on Plaintiff and all inmates belonging to the STG-Surenos and the STG-Bulldogs after

27   inmates affiliated with the Bulldogs and armed with inmate manufactured weapons attacked inmates

28   affiliated with the STG-Surenos on September 28, 2018. Plaintiff asserts that the lockdown and/or

                                                          15
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 16 of 21



1    modified program restrictions are not narrowly tailored to further the compelling governmental

2    interest of inmate safety, security, and discipline and that the modified program restrictions have been

3    imposed as a form of punishment due to the ongoing conflict between inmates affiliated with the

4    Surenos and Bulldogs. Plaintiff alleges that STG-Bulldogs were released from modified program, but

5    he was retained, as part of STG-Surenos, on modified program based upon his race.

6           Invidious racial discrimination such as racial segregation, which is unconstitutional outside

7    prisons, is also unconstitutional within prisons. See Johnson v. California, 543 U.S. 499, 505-06

8    (2005). While race-based classifications in prisons are not per se unconstitutional, such classifications

9    are immediately suspect and subject to strict scrutiny. See id. at 508–10. Prison officials must

10   therefore demonstrate that the race-based policy or action is narrowly tailored to serve a compelling

11   state interest such as prison security. See id. at 510–13, 515 (remanding case for determination of

12   whether CDC’s policy of temporarily segregating inmates by race when they arrive in the prison

13   system initially or are transferred to a new prison is narrowly tailored to serve a compelling state

14   interest). In an equal protection claim based on racial discrimination, “the defendants ha[ve] to show

15   that reasonable men and women could not differ regarding the necessity of a racial classification in

16   response to prison disturbances and that the racial classification was the least restrictive alternative

17   (i.e., that any race-based policies are narrowly tailored to legitimate prison goals). Prison officials

18   must therefore demonstrate that the race-based policy or action is narrowly tailored to serve a

19   compelling state interest. Id. at 510-11; Richardson v. Runnels, 594 F.3d 666, 671 (9th Cir. 2010).

20          Plaintiff is required to allege facts showing that each individual defendant personally

21   participated in the deprivation of his rights. Jones, 297 F.3d at 934. In the Court’s previous screening

22   order, Plaintiff was cautioned that allegations against a group of defendants such as the “prison

23   officials at CSP-Corcoran” do not allege a cognizable claim. In his amended complaint, Plaintiff does

24   not alleged facts that each person was involved, he merely substitutes each named defendant in lieu of

25   “defendants” without factual support that each individual was involved in the decision or alleged

26   constitutional violation. Plaintiff merely alleges that if a defendant signed off on the decision, they are

27   liable. Plaintiff’s conclusory allegations are insufficient. Nonetheless, liberally construing the

28   allegations in the first amended complaint, Plaintiff states a cognizable Equal Protection claims against

                                                         16
         Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 17 of 21



1    Defendants Baughman, Clark, Gallaghar, Alfaro, Goss, Juarez, Hence, and Llamas for approval of a

2    continuing a race-based lockdown. Plaintiff fails to allege factual support as to any other defendants.

3                    2.      Lack of Privileges

4            Plaintiff alleges that his right to equal protection has been violated because, under the race-

5    based lockdown or modified program, he is being punished for his race by being locked down, and has

6    less privileges than the inmates housed in segregation for disciplinary reasons. Liberally construing

7    the allegations in the first amended complaint, Plaintiff states a cognizable Equal Protection claim

8    against Defendant Defendants Baughman, Clark, Gallaghar, Alfaro, Goss, Juarez, Hence, and Llamas

9    for denying privileges based upon a race-based lockdown. Plaintiff fails to allege factual support as to

10   any other defendants.

11           G.      Declaratory Relief

12           Plaintiff's complaint seeks a declaratory judgment. “A declaratory judgment, like other forms

13   of equitable relief, should be granted only as a matter of judicial discretion, exercised in the public

14   interest.” Eccles v. Peoples Bank of Lakewood Village, 333 U.S. 426, 431 (1948). “Declaratory relief

15   should be denied when it will neither serve a useful purpose in clarifying and settling the legal

16   relations in issue nor terminate the proceedings and afford relief from the uncertainty and controversy

17   faced by the parties.” United States v. Washington, 759 F.2d 1353, 1357 (9th Cir. 1985).

18           If this action reaches trial and the jury returns a verdict in favor of Plaintiff, then that verdict

19   will be a finding that Plaintiff's constitutional rights were violated. Accordingly, a declaration that one

20   or more of the named Defendants violated Plaintiff’s constitutional rights is unnecessary.

21           H.      California State Law Claims

22           Plaintiff brings several state law claims pertaining to enforcement of Title 15, the Mitchell

23   Settlement Agreement, and intentional infliction of emotional distress. 4

24
25   4
      To bring a tort claim under California law, a plaintiff must also allege compliance with the California
     Government Claims Act (“Act”). Under the Act, a plaintiff may not maintain an action for damages
26   against a public employee unless he has presented a written claim to the state Victim Compensation
     and Government Claims Board within six months of accrual of the action. Cal. Govt. Code §§ 905,
27   911.2(a), 945.4 & 950.2; see also Klein v. City of Laguna Beach, 533 Fed. Appx. 772, 774 (9th Cir.
     2013) (dismissing claims for failure to comply with the California Government Claims Act). Failure to
28   demonstrate such compliance constitutes a failure to state a cause of action and will result in the
                                                           17
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 18 of 21



1                   1.      Regulations and Prison Policies

2           Here, Plaintiff alleges that Defendants have failed to comply with Title 15 in giving Plaintiff

3    sufficient outside exercise, sunshine and air, and Defendants have failed to comply with the Mitchell

4    Settlement Agreement. However, § 1983 only provides a cause of action for the deprivation of

5    federally protected rights. “To the extent that the violation of a state law amounts to the deprivation of

6    a state-created interest that reaches beyond that guaranteed by the federal Constitution, [s]ection 1983

7    offers no redress.” Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1391 (9th Cir. 1997) (quoting

8    Lovell v. Poway Unified Sch. Dist., 90 F.3d 367, 370 (9th Cir. 1996)); see Davis v. Kissinger, No.

9    CIV S–04–0878-GEB-DAD-P, 2009 WL 256574, *12 n. 4 (E.D. Cal. Feb. 3, 2009). Nor is there any

10   liability under § 1983 for violating prison policy. Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir.

11   2009) (quoting Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997)). Thus, the violation of any

12   state law or regulation that reaches beyond the rights protected by the federal Constitution and/or the

13   violation of any prison regulation, rule or policy does not amount to a cognizable claim under federal

14   law, nor does it amount to any independent cause of action under § 1983.

15          Pursuant to 28 U.S.C. § 1367(a), in any civil action in which the district court has original

16   jurisdiction, the district court “shall have supplemental jurisdiction over all other claims in the action

17   within such original jurisdiction that they form part of the same case or controversy under Article III,”

18   except as provided in subsections (b) and (c). “The district court may decline to exercise supplemental

19   jurisdiction over a claim under subsection (a) if... the claim raises a novel or complex issue of State

20   law,” or “the claim substantially predominates over the claim or claims over which the district court

21   has original jurisdiction.” 28 U.S.C. § 1367(c)(3). In this case, Plaintiff states cognizable federal

22   claims for Equal Protection and Conditions of Confinement. The remaining claims, which are based

23   solely on state law, will certainly present complex state law issues, particularly enforcing the Mitchell

24   Settlement Agreement (the contours of which appear to be different than under the Constitution), and

25   will predominate over federal claims and unnecessarily consume judicial resources. For these reasons,

26   the Court declines to consider the merits of these state law claims and will recommend that

27
     dismissal of state law claims. State of California v. Superior Court (Bodde), 32 Cal. 4th 1234, 1240
28   (2004).
                                                         18
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 19 of 21



1    supplemental jurisdiction be declined over them. “The court’s discretion to decline jurisdiction over

2    state law claims is informed by the values of judicial economy, fairness, convenience, and comity.”

3    Snell v. Deutsche Bank Nat. Tr. Co., 2015 WL 1440295, at *6 (E.D. Cal., Mar. 27, 2015) (citing Acri

4    v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc)).

5                   2.      Intentional Infliction of Emotional Distress

6           To state a claim for “intentional infliction of emotional distress, a plaintiff must show: (1)

7    outrageous conduct by the defendant; (2) the defendant's intention of causing or reckless disregard of

8    the probability of causing emotional distress; (3) the plaintiff's suffering severe or extreme emotional

9    distress; and (4) actual and proximate causation of the emotional distress by the defendant's

10   outrageous conduct.” Ransom v. Lee, 2017 WL 10525951, at *15 (C.D. Cal. 2017) (citing Vasquez v.

11   Franklin Mgmt. Real Estate Fund, Inc., 222 Cal. App. 4th 819, 832 (Ct. App. 2013)). “Only conduct

12   ‘exceeding all bounds usually tolerated by a decent society, of a nature which is especially calculated

13   to cause, and does cause, mental distress’ is actionable.” Brooks v. United States, 29 F. Supp. 2d 613,

14   617-18. “It is not enough that the conduct be intentional and outrageous. It must be conduct directed at

15   the plaintiff, or occur in the presence of a plaintiff of whom the defendant is aware.” Christensen v.

16   Superior Court, 54 Cal.3d 868, 903, 2 Cal.Rptr.2d 79, 820 P.2d 181 (1991).

17          Plaintiff fails to state a cognizable intentional infliction of emotional distress claim. While the

18   alleged setting up of gladiator fights is not the type of conduct tolerated by a decent society, Plaintiff

19   cannot allege that he was part of the gladiator fights or that the conduct was directed at him or

20   occurred in this presence. Plaintiff alleges that he was not part of the gladiator fights, he was in his cell

21   away from the fights and merely heard them going on outside of his presence. Accordingly, Plaintiff

22   fails to state a claim. Based upon Plaintiff’s allegations, leave to amend would be futile as he was not

23   part of or in the presence of the gladiator fights. Moreover, supplemental jurisdiction over this state

24   law claim should be denied.

25          I.      No Leave to Amend

26          The Court does not recommend granting further leave to amend. The Court already provided

27   Plaintiff with an opportunity to amend his complaint with the benefit of relevant legal standards, and

28   Plaintiff filed his first amended complaint with the guidance of those legal standards. Therefore, it

                                                          19
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 20 of 21



1    appears that further leave to amend would be futile.

2    IV.      Conclusion and Recommendation

3             Based on the above, the Court finds that Plaintiff's first amended complaint states the following

4    cognizable claims: (1) Plaintiff states a cognizable claim for failure to provide outside exercise in

5    violation of the Eighth Amendment against Defendants Baughman, Clark, Gallaghar, Alfaro, Goss,

6    Juarez, Hence, and Llamas; and (2) Plaintiff states cognizable Equal Protection claims against

7    Defendants Baughman, Clark, Gallaghar, Alfaro, Goss, Juarez, Hence, and Llamas for race based

8    modified program and loss of privileges based on race.

9             Plaintiff fails to state any other cognizable claims. Despite being provided with the relevant

10   pleading and legal standards, Plaintiff has been unable to cure the remaining deficiencies and further

11   leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

12            Accordingly, IT IS HEREBY RECOMMENDED as follows:

13         1. This action proceed on Plaintiff’s first amended complaint, filed on April 10, 2020, on the

14            following cognizable claims: (1) failure to provide outside exercise in violation of the Eighth

15            Amendment against Defendants Baughman, Clark, Gallaghar, Alfaro, Goss, Juarez, Hence,

16            and Llamas; (2) Equal Protection claims against Defendant Baughman, Clark, Goss, Hence,

17            Gallaghar, Llamas and Gamboa.

18         2. All other federal claims and all other defendants be dismissed from this action based on

19            Plaintiff’s failure to state claims upon which relief may be granted; and

20         3. Supplemental jurisdiction be declined pursuant to 28 U.S.C. § 1367(c)(1) and (3) on Plaintiff’s

21            state law claims.

22
23            These Findings and Recommendation will be submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

25   days after being served with these Findings and Recommendation, Plaintiff may file written objections

26   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

27   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

28   result in the waiver of the “right to challenge the magistrate’s factual findings” on appeal. Wilkerson

                                                         20
      Case 1:19-cv-00968-DAD-BAM Document 25 Filed 08/13/20 Page 21 of 21



1    v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

2    1991)).

3
4    IT IS SO ORDERED.
5
        Dated:     August 13, 2020                           /s/ Barbara   A. McAuliffe           _
6                                                     UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       21
